                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAHNAWAZ M. MATHIAS,                   :    CASE NO. 1:16-CV-01338
                                        :
                     Plaintiff          :
                                        :
               v.                       :    (Chief Magistrate Judge Schwab)
                                        :
APRIL BILLET-BARCLAY, et al.,           :
                                        :
                     Defendants         :


                                 MEMORANDUM
                                 February 12, 2019


I. Introduction.
      The plaintiff Shahnawaz M. Mathias claims that the defendants violated his

rights in connection with his probation supervision and probation-revocation

proceedings. Currently pending are cross-motions for summary judgment as to

some of Mathias’s claims. For the reasons discussed below, we will grant the

defendants’ motion for summary judgment as to Counts I, II, III, and IX of

Mathias’s amended complaint, and we will deny Mathias’s motion for partial

summary judgment.
II. Background and Procedural History.

      In June of 2016, Mathias began this action by filing a complaint naming the

following six defendants: (1) York County; (2) York County Adult Probation

Department (“Department”); (3) April Billet-Barclay, Chief Probation Officer;

(4) Albert Sabol, former Chief of Adult Probation; (5) Amy Alu, Adult

Probation/Parole Supervisor; and (6) Crystal Perry, Adult Probation/Parole Officer.

The defendants filed motions to dismiss the complaint. After those motions were

briefed, the parties consented to proceed before a magistrate judge pursuant to 28

U.S.C. § 636(c), and the case was referred to the undersigned. Although we

granted the motions to dismiss the complaint, we granted Mathias leave to file an

amend complaint.

      Mathias then filed an amended complaint naming Billet-Barclay, Sabol, Alu,

and Perry in their individual capacities. Mathias alleges that Perry was his primary

probation officer and the other defendants were her supervisors. He alleges that he

was required to meet with Perry once a week, whereas others under Perry’s

supervision were not required to meet with her weekly. He further alleges that

Perry made discriminatory and derogatory comments to him including telling him

that he should marry within his own race, and she refused to allow him to get




                                         2
married or have children. He also alleges that Perry restricted his travel beyond the

restrictions imposed by the court.

      Mathias further alleges that the defendants penalized him every time he

exercised his legal rights and filed an appeal by telling him that because he appealed,

they were extending his probation. He alleges that even though his term of

probation had already expired, the defendants filed a petition to revoke his

probation, which resulted in the court revoking his probation, after which he was

arrested and incarcerated. Mathias claims that the defendants falsely arrested him,

falsely imprisoned him, and maliciously prosecuted him.

      The amended complaint contains eight counts. Counts I through III are 42

U.S.C. § 1983 claims for false arrest, false imprisonment, and malicious prosecution

under the Fourth, Fifth, and Fourteenth Amendments to the United States

Constitution. Count IV is a 42 U.S.C. § 1983 claim for racial discrimination in

violation of the Equal Protection Clause and in violation of 42 U.S.C. § 1981.

Counts V through VII are state-law claims for false arrest, false imprisonment, and

malicious prosecution. Count VIII is a state-law claim for Intentional Infliction of

Emotional Distress. And Count IX is a claim for civil conspiracy. 1


1
   In contrast to his other Counts, Mathias does not assert in the caption of this
Count whether he is bringing this Count under federal law or state law. But because
he alleges that the defendants acted in concert to violate his rights under the Fourth,
                                          3
      The defendants filed an answer to the amended complaint, and the parties had

time to conduct discovery.

      Currently pending is Mathias’s motion for partial summary judgment.

Mathias’s motion is a partial motion for summary judgment because his motion and

his brief in support address only his claims that the defendants violated the Fourth,

Fifth, and Fourteenth Amendments in supervising and revoking his probation and

arresting and detaining him. He limits his argument to the claims that the

defendants extended his probation beyond his five-year sentence imposed by the

court and arrested him for a probation violation after his five-year sentence had

expired. Mathias does not mention his racial-discrimination claims or his state-law

claims. Thus, we construe him as seeking summary judgment as to only Counts I,

II, III, & IX of the amended complaint.

      Also currently pending is the defendants’ motion for summary judgment.

Although the defendants do not title their motion as a partial motion for summary

judgment, like we construe Mathias’s motion, we construe the defendants’ motion as

a motion for partial summary judgment as to only Counts I, II, III, & IX of the



Fifth, and Fourteenth Amendments to the United States Constitution, we construe
this Count as brought under federal law. We further construe this Count as a claim
that the defendants conspired to violate his rights under the Fourth, Fifth, and
Fourteenth Amendments to be free from false arrest, false imprisonment, and
malicious prosecution.
                                          4
amended complaint. The defendants contend that they are entitled to quasi-judicial

immunity and qualified immunity, doctrines which apply to only federal claims. See

Miller v. New Jersey, 144 F. App’x 926, 929 (3d Cir. 2005) (observing that

“qualified immunity is inapplicable to a state law cause of action”); Tara M. by

Kantner v. City of Philadelphia, 145 F.3d 625, 629 (3d Cir. 1998) (concluding that

absolute immunity did not apply to a state-law contribution claim against a guardian

ad litem). The defendants do not mention Mathias’s state-law claims.2 And in

their brief, they limit their arguments to Mathias’s claims that they extended and

moved to revoke his probation beyond the five years imposed by the court and

arrested him for a parole violation after his five-year sentence had expired. They do

not mention Mathias’s racial-discrimination claims in their brief in support of their

motion for summary judgment.3 Thus, we construe the defendants as seeking



2
   In connection with the earlier motions to dismiss the complaint, we held that
because probation officials are state, not county, employees, the defendants were not
entitled to immunity from Mathias’s state-law claims under the Political Subdivision
Tort Claims Act, 42 Pa.C.S.§§ 8451 et seq., which grants municipalities and
municipal officers immunity from liability from state torts. See Doc. 30 at 24. As
the defendants do not address the state-law claims in their motion for summary
judgment, they have not argued that they are entitled to immunity from the state-law
claims under the sovereign immunity that applies to Commonwealth parties. See 1
Pa. Cons. Stat. Ann. § 2310, 42 Pa. Cons. Stat. Ann. § 8521 et seq. Thus, we do not
consider that issue at this time.
3
   Although in their motion, the defendants assert that Mathias failed to produce
evidence to support his claims “unrelated to the probation violation,” see doc. 58 at
                                          5
summary judgment as to only Counts I, II, III, & IX of Mathias’s amended

complaint.



III. Summary Judgment Standards.

      The parties move for summary judgment under Rule 56(a) of the Federal

Rules of Civil Procedure, which provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“Through summary adjudication the court may dispose of those claims that do not

present a ‘genuine dispute as to any material fact’ and for which a jury trial would be

an empty and unnecessary formality.” Goudy-Bachman v. U.S. Dept. of Health &

Human Services, 811 F. Supp. 2d 1086, 1091 (M.D. Pa. 2011) (quoting Fed. R. Civ.

P. 56(a)).

      The moving party bears the initial responsibility of informing the court of the

basis for its motion and identifying those portions of the record that demonstrate the

absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). With respect to an issue on which the nonmoving party bears the

burden of proof, the moving party may discharge that burden by “‘showing’—that


4, they do not make such an argument in their brief. Thus, we will not consider the
claims other than those in Counts I, II, III, and IX of the amended complaint.
                                          6
is, pointing out to the district court—that there is an absence of evidence to support

the nonmoving party’s case.” Id. at 325.

      Once the moving party has met its burden, the nonmoving party may not rest

upon the mere allegations or denials of its pleading; rather, the nonmoving party

must show a genuine dispute by “citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials” or “showing that the

materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P.

56(c). If the nonmoving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at 322.

Summary judgment is also appropriate if the nonmoving party provides merely

colorable, conclusory, or speculative evidence. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). There must be more than a scintilla of evidence supporting

the nonmoving party and more than some metaphysical doubt as to the material

facts. Id. at 252. “Where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                           7
      The substantive law identifies which facts are material, and “[o]nly disputes

over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248. A

dispute about a material fact is genuine only if there is a sufficient evidentiary basis

that would allow a reasonable fact finder to return a verdict for the non-moving

party. Id. at 248–49. When “faced with a summary judgment motion, the court

must view the facts ‘in the light most favorable to the nonmoving party.’”

N.A.A.C.P. v. N. Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d Cir. 2011)

(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

      At the summary judgment stage, the judge’s function is not to weigh the

evidence or to determine the truth of the matter; rather it is to determine whether

there is a genuine issue for trial. Anderson, 477 U.S. at 249. The proper inquiry of

the court “is the threshold inquiry of determining whether there is the need for a

trial—whether, in other words, there are any genuine factual issues that properly can

be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Id. at 250.

      Further, a party that moves for summary judgment on an issue for which he

bears the ultimate burden of proof faces a difficult road. United States v. Donovan,

661 F.3d 174, 185 (3d Cir. 2011). “[I]t is inappropriate to grant summary judgment

                                           8
in favor of a moving party who bears the burden of proof at trial unless a reasonable

juror would be compelled to find its way on the facts needed to rule in its favor on

the law.” El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007) (footnote

omitted). A party who has the burden of proof must persuade the factfinder that his

propositions of fact are true, and “if there is a chance that a reasonable factfinder

would not accept a moving party’s necessary propositions of fact, pre-trial judgment

cannot be granted.” Id. “Specious objections will not, of course, defeat a motion for

summary judgment, but real questions about credibility, gaps in the evidence, and

doubts as to the sufficiency of the movant's proof, will.” Id.

      “Courts are permitted to resolve cross-motions for summary judgment

concurrently.” UHS of Delaware, Inc. v. United Health Servs., Inc., 227 F. Supp. 3d

381, 390 (M.D. Pa. 2016). But “[w]hen doing so, the court is bound to view the

evidence in the light most favorable to the non-moving party with respect to each

motion.” Id.



IV. Material Facts.

      A party who seeks to resist a summary judgment motion must comply with

Local Rule 56.1, which specifically provides that “[s]tatements of material facts in

support of, or in opposition to, a motion shall include references to the parts of the

record that support the statements” and that “[a]ll material facts set forth in the
                                           9
statement required to be served by the moving party will be deemed admitted unless

controverted by the statement required to be served by the opposing party.” Under

this Rule, the failure to follow these instructions and appropriately challenge the

material facts tendered by the moving party means that those facts are deemed

admitted. Further, a party opposing a motion for summary judgment may not “rely

merely upon bare assertions, conclusory allegations or suspicions.” Fireman’s Ins.

Co. of Newark v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982). Rather, “[o]nce the

moving party has supplied sufficient affidavits in support of its motion, the opposing

party must respond by supplementing the record in some manner—whether by its

own affidavits or otherwise—setting forth specific facts demonstrating that there is a

genuinely disputed factual issue for trial.” Id.

      Here, Mathias filed a statement of material facts in support of his motion for

partial summary. Because the defendants have not filed a response to that

statement of facts, the material facts set forth by Mathias are deemed unopposed.4


4
   In addition to facts, Mathias’s statement of material facts contains several
conclusions of law. See Doc. 57 ¶ 21 (“The Fourth, Fifth and Fourteenth
Amendment rights of Mr. Mathias were violated by Defendants Billet-Barclay,
Perry, Alu and Sabol in continuing his probation beyond five years.”) & ¶ 22 (“The
Fourth, Fifth and Fourteenth Amendment rights of Mr. Mathias were violated by
Defendants Billet-Barclay, Perry, Alu and Sabol by revoking his probation resulting
in his incarceration in the York County Prison.”). Although the material facts in
Mathias’s statement of material facts are deemed unopposed, conclusions of law are
not.
                                           10
Also, the defendants filed a statement of material facts in support of their motion for

summary judgment, and Mathias filed a response. Because Mathias is the

non-moving party as to the defendants’ motion for summary judgment, we accept

Mathias’s version of any disputed facts.



      A. Mathias’s probation sentence, his appeals, and the Department’s
         policy of not supervising a probationer when an appeal is pending.

      Mathias pleaded guilty in the Court of Common Pleas of York County to

indecent assault and unlawful contact with a minor. Doc. 59 (Defendants’ Statement

of Undisputed Material Facts) ¶ 1 and Doc. 61 (Shahnawaz Mathias’ Response to

Defendants’ Statement of Undisputed Facts) ¶ 1. On November 15, 2006, Judge

Dorney sentenced him to five years of probation. Doc. 57 (Plaintiff’s Concise

Statement of Material Facts in Support of Motion for Partial Summary Judgment)

¶ 1. That sentencing order was never modified. Id. ¶ 2.

      Mathias filed numerous post-sentence motions, appeals of the denial of those

motions, and petitions under the Post-Conviction Relief Act (PCRA). Doc. 59 ¶¶ 3–

12 and Doc. 61 ¶¶ 3–12. While Mathias’s appeal of the Order dismissing his

second PCRA petition was still pending, he filed a petition to change treatment




                                           11
providers. Id. ¶ 13. And at some point, the issue of how much time remained on

Mathias’s probation sentence came before the court. Id. ¶ 14.5

       On December 3, 2013, the trial court held a hearing at which several

witnesses, including defendant Sabol, who was the Chief Adult Probation Officer at

the Department for 11 years until his retirement in December of 2012, testified. Id.

¶¶ 15–17. Sabol testified that in 2002, then President Judge Chronister of the York

County Court of Common Pleas issued an unwritten directive “that when a case is on

appeal in an upper court, [] the local court lacks jurisdiction and cannot change or

alter a sentence, and he directed that [the Probation Department] no longer supervise

cases that have taken an appeal.” Id. ¶ 18 (purporting to quote from the trial court’s




5
    In their statement of material facts, the defendants set forth as a fact: “In addition,
on October 17, 2013, the York County Adult Probation Department (Department)
filed a petition in which it sought a hearing to resolve how much credit time Plaintiff
should receive toward his probation sentence. See Trial Court Docket (Ex. “F”).”
Doc. 59 ¶ 14. In his response to the defendants’ statement of material facts,
Mathias denied that statement noting: “The Petition referenced in Exhibit F was
filed by counsel for Mr. Mathias involving a request to terminate his probation
supervision. (See p. 227 from Defendants’ Motion).” Doc. 61 ¶ 14. Although
Mathias denied this statement of fact, he alleged in his amended complaint, albeit
without reference to a date, that the Department filed a petition to resolve how much
time credit he should receive toward his sentence. See Doc. 32 ¶ 21. The precise
date when such a petition was filed, or even which party filed such a petition, is not
material to the issues currently before the Court.
                                            12
December 5, 2013 Order,6 but the quotation is actually from the Pennsylvania

Superior Court’s May 28, 2015 Opinion in Commonwealth v. Mathias, 121 A.3d

558, 560 (Pa. Super. Ct. 2015)) (brackets in original)).7 Sabol testified that the

directive was issued, in part, to avoid having to reimburse probationers whose

appeals are successful for the costs they incurred because of their probationary

sentences. Id. ¶ 19.8 Pursuant to Judge Chronister’s unwritten directive, the

Department adopted a policy of not supervising persons sentenced to serve

probation when those persons appeal a trial court’s order (the “Department’s

policy”). Id. ¶ 20. At the hearing challenging Mathias’s ongoing probation,



6
  Although this Order is dated December 3, 2013, it appears that it was not filed
until December 5, 2013. See Doc. 59-10. The parties refer to this Order as the
December 5, 2013 Order, and we will do the same.
7
   Mathias denies this statement of fact, stating that there is no reference to Judge
Chronister in Exhibit J [the trial court’s December 5, 2013 Order]. See Doc. 61 ¶ 18.
As mentioned above, the statement is from the Superior Court’s opinion. Further,
the statement is the same as an allegation in Mathias’s amended complaint. Doc. 32
¶ 25 (quoting Mathias, 121 A.3d at 560 (brackets in original)). Thus, we conclude
that there is not a genuine dispute that defendant Sabol testified as set forth in this
statement of fact.
8
   Again, Mathias denies this statement on the basis that it is not supported by the
exhibit cited by the defendants—Exhibit J. See Doc. 61 ¶ 19. Again, however, the
statement can be found in the Superior Court’s opinion, Mathias, 121 A.3d at 560–
61, and it is substantially the same as an allegation in Mathias’s amended complaint,
see doc. 32 ¶ 26. Thus, we conclude that there is not a genuine dispute that
defendant Sabol testified as set forth in this statement of fact.
                                          13
defendant Perry presented a calculation of the time Mathias had spent on probation

excluding time that he had appeals pending. Id. ¶ 21 and Doc. 59-10 (Exhibit J–

December 5, 2013 Order of the trial court).

      In an Order entered on December 5, 2013, the trial court determined that

because of Mathias’s multiple appeals, as of December 3, 2013, he still had 1,159

days of supervision to complete. Doc. 59 ¶ 23 and Doc. 61 ¶ 23.9 The trial court

also denied Mathias’s request to change counseling centers. Id.

      The trial court denied Mathias’s motion to reconsider the December 5, 2013

Order. Id. ¶ 24. On January 27, 2014, Mathias filed a notice of appeal of the order

denying the motion for reconsideration, and on May 5, 2014, the Superior Court

quashed that appeal as untimely. Id. ¶ 25.



      B. The revocation of Mathias’s probation.

      On March 14, 2014, while Mathias’s appeal of the denial of his motion for

reconsideration was still pending with the Superior Court, the Department filed a


9
   Although Mathias denies this statement “as stated,” he does not actually dispute
that this is what the court found. See Doc. 61 ¶ 23. Rather, he asserts that “[t]he
Court applied the illegal policy referenced in the testimony of Ms. Perry and Mr.
Sabol and adopted their computation of Mr. Mathias’ time served on probation.
The Court did not make inquiry as to whether Mathias had been restricted in
activities and travel; reported to the Probation staff or otherwise followed the
limitations of one subject to probation from 2006 through the time of the December
2013 Hearing.” Id.
                                         14
petition to revoke his probation. Id. ¶ 26. They sought a hearing on whether

Mathias violated his probation by failing to enter and successfully complete an

approved sex-offender-treatment program. Id. Mathias admits that the did not

complete the sex-offender-treatment program. Id. ¶ 34. After a hearing on that

petition, the court determined that Mathias had violated his probation, revoked

Mathias’s probation, and sentenced him to serve six to twenty-three months in

prison. Id. ¶¶ 27–29.

      Mathias was paroled in September of 2014, ordered to resume sex-offender

treatment, and ordered to report to the Department. Doc. 56-7 at 2. In January of

2015, he was taken into custody again on the basis that he did not attend

sex-offender treatment. Doc 56-8 at 2–3. On February 4, 2015, he was sentenced to

“Unserved balance of 546 days, paroled forthwith.” Id. at 4.



      C. The Pennsylvania Superior Court vacates Mathias’s sentence.

      Mathias appealed the revocation of his probation, and by an Opinion filed on

July 29, 2015, the Superior Court vacated his sentence. Doc. 59 ¶¶ 31, 33 and Doc.

61 ¶¶ 31, 33. The Superior Court agreed with Mathias that the trial court imposed

an illegal sentence on him when it revoked his probation and resentenced him. Id.

¶ 32. Although Mathias raised “a number of constitutional challenges to the

‘unwritten directive’ and the Department’s policy of not supervising [his] probation
                                         15
while his various appeals were pending[,]” the Superior Court observed that Mathias

“ultimately contends that his sentence is illegal because his five-year term of

probation had expired when the trial court revoked his probation and sentenced

him.” Mathias, 121 A.3d at 562. The Superior Court concluded that it did not need

to reach Mathias’s constitutional challenges to conclude that he was serving an

illegal sentence. Id. It reasoned that at the time the trial court purported to revoke

Mathias’s probation, over seven years had passed since Mathias was sentenced and

his five-year term of probation had expired. Id.

      Further, according to the Superior Court, although the Department “may very

well have a policy of not supervising probation when an appeal is pending,” “that

policy did not act to stay [Mathias]’s sentence and does not alter the fact that, during

the pendency of his appeals, [Mathias] was serving his sentence.” Id. at 562–63

(emphasis in original) (footnote omitted). The Superior Court noted:

         The record indicates that the Department’s policy is fueled in
      large part by a misguided belief that, pursuant to Pa.R.A.P. 1701,
      the court lacked jurisdiction to supervise Appellant or to revoke
      his probation when an appeal was pending. For instance, at a
      proceeding that took place on January 30, 2012, the trial court
      cited Rule 1701 in support of its belief that a court loses
      jurisdiction to find a probation violation when an appeal is
      pending.

         As an initial matter, there simply is no language in Rule 1701
      that justifies the Department’s policy of not supervising a
      probationer while an appeal is pending. As to whether a court
                                          16
      can revoke probation while an appeal is pending, Rule 1701 does
      generally state that, “after an appeal is taken . . ., the trial court . .
      . may no longer proceed further in the matter.” Pa.R.A.P.
      1701(a). However, the rule explicitly allows a court, after an
      appeal has been taken, to enforce an order entered in the matter.
      Pa.R.A.P. 1701(b)(2). Thus, when Appellant’s appeals were
      pending, the trial court clearly could enforce the terms of
      Appellant’s sentence of probation.

Id. at 562 n.4.

      Because Mathias’s term of probation had expired, the Superior Court

concluded that the trial court lacked authority to revoke his probation, and the

sentence it imposed on Mathias was illegal. Id. at 563. Thus, the Superior Court

vacated Mathias’s sentence. Id.



      D. The defendants and their application of the Department’s policy to
         Mathias.

      Mathias’s probation should have ended on or about November 16, 2011. Doc.

57 ¶ 4. But because of the Department’s policy, Mathias was subject to ongoing

probation supervision until 2014, when his probation was revoked, and he was

sentenced to prison. Id. ¶ 5, 8.

      Defendant Perry, who was a case worker for the Department, and defendants

Billet-Barclay, Sabol, and Alu, who were supervisors with the Department, were

aware that Mathias remained on probation beyond November of 2011 and that there

was no court order extending his probation. Id. ¶¶ 6, 7, 10, 11, 13, 14, 16, 17. None
                                             17
of the defendants advised Mathis that his probation had been suspended or

terminated during his appeals. Id. ¶¶ 9, 12, 15, 18. Within the activity logs of the

Department, there is no record that Mathias was supervised on any of the dates

defendant Perry indicated as being uncredited due to the pendency of an appeal. See

doc. 59 ¶ 22 and doc. 61 ¶ 22.10 But, as set forth above, the defendants never told

Mathias that his supervision had been terminated. Further, the defendants did not

apply the Department’s policy consistently in that Mathias’s probation was revoked

and he was incarcerated at a time when he was appealing from an earlier ruling in his

case. Id. ¶ 19.



V. Discussion.

      The defendants contend that they are entitled to qualified immunity from

Mathias’s claims based on their supervision of him after his five-year probation

sentence expired, their petition to revoke his probation after his sentence had

expired, and his arrest and detention.

      Despite their participation in constitutionally impermissible conduct,

government officials “may nevertheless be shielded from liability for civil damages
10
   Although Mathias denies this statement, he does not point to any place in the
Department’s logs where he was being supervised when an appeal was pending.
Doc. 61 ¶ 22. Rather, he asserts that he was not told that he was not on probation
during these times, and Perry moved to revoke his probation during the pendency of
one of his appeals. Id.
                                         18
if their actions did not violate ‘clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Hope v. Pelzer, 536 U.S. 730, 739

(2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified

immunity operates to ensure that, before they are subjected to suit, officers are on

notice that their conduct is unlawful. Id. “Qualified immunity balances two

important interests—the need to hold public officials accountable when they

exercise power irresponsibly and the need to shield officials from harassment,

distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). “If the law was clearly established, the

immunity defense ordinarily should fail, since a reasonably competent public

official should know the law governing his conduct.” Harlow, 457 U.S. at 818–19.

       The qualified immunity analysis has two prongs. Pearson, 555 U.S. at 232.

One prong of the analysis is whether the facts that the plaintiff has alleged or shown

make out a violation of a constitutional right. Id. The other prong of the analysis is

whether the right was clearly established. Saucier v. Katz, 533 U.S. 194, 201 (2001).

The court is permitted to exercise its discretion in deciding which of the two prongs

of the qualified-immunity analysis should be addressed first given the circumstances

of the case. Pearson, 555 U.S. at 236. So, it may forego difficult constitutional

issues and award qualified immunity to a defendant if it is apparent that the

                                            19
defendant did not violate rights that were clearly established at the time the

defendant acted. Id.

      In this case, we turn first to whether the law was clearly established. This

“qualified immunity analysis looks through the rearview window, not the

windshield.” Williams v. Secretary Pa. Dept. of Corr., 848 F.3d 549, 570 (3d Cir.

2017). “The inquiry focuses on the state of the relevant law when the violation

allegedly occurred.” Id. “The relevant, dispositive inquiry in determining whether

a right is clearly established is whether it would be clear to a reasonable officer that

his conduct was unlawful in the situation he confronted.” Saucier, 533 U.S. at 202.

“This is an objective inquiry, to be decided by the court as a matter of law.” Doe v.

Groody, 361 F.3d 232, 238 (3d Cir. 2004).

      In response to the defendants’ qualified-immunity defense, Mathias contends

that his “Fifth Amendment right to not be deprived of life, liberty or property

without due process was violated by the Defendants who recognized that the

probation Order entered in 2006 was for a term of five (5) years that should have

expired in November of 2011.” Doc. 62 at 10. But the Due Process Clause of the

Fifth Amendment applies only to the federal government and federal officials.

Shoemaker v. City of Lock Haven, 906 F. Supp. 230, 237 (M.D. Pa. 1995). “It does

not apply to the acts or conduct of the states, their agencies, subdivisions, or

                                          20
employees.” Id. Here, the defendants are state officials. The parties have not

cited, and the Court is not aware of, any caselaw that establishes that state officials

violate clearly established rights under the Fifth Amendment under the

circumstances of this case. Thus, the defendants are entitled to qualified immunity

from Mathias’s Fifth Amendment claims.

      Although Mathias mentions the Fourth and the Fourteenth Amendments in

the conclusion of section of his brief, he does not mention those amendments in the

argument section of his brief. And he has made no attempt to show that it was

clearly established under the circumstances of this case that the defendants violated

his rights under the Fourth or Fourteenth Amendment. Nevertheless, we proceed to

address whether it was clearly established under the Fourth or Fourteenth

Amendment that probation officials violate clearly established rights by continuing

to supervise a probationer beyond the term of his probation pursuant to a

Department policy and after a court has concluded that the probationer is still subject

to supervision, by moving to revoke his probation after his probation sentence had

expired, and by arresting and detaining him after his probation had been revoked by

the court.

      Mathias contends that the Department’s policy was inconsistent with Pa.R.

App.P. 1701. Doc. 62 at 13. The defendants concede that the Superior Court

                                          21
decided that Mathias’s incarceration was contrary to Pennsylvania law. See Doc. 60

at 13. Mathias concludes that because the defendants followed a policy that was

inconsistent with Pennsylvania’s law, their qualified-immunity defense fails. Doc.

62 at 13. But this argument confuses the question of whether the defendants

violated Pennsylvania law, with the question whether they violated clearly

established law under the Fourth or the Fourteenth Amendment. As to this latter

question, Mathias makes no argument.

      And although at the time of the events in this case, the general standards under

the Fourth Amendment and the Due Process Clause of the Fourteenth Amendment

were clearly established, for qualified-immunity purposes the law cannot be defined

at such “a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).

“Qualified immunity is no immunity at all if ‘clearly established’ law can simply be

defined” in such general terms. City & Cnty. of San Francisco v. Sheehan, 135 S. Ct.

1765, 1776 (2015). Rather, because the qualified-immunity inquiry “focuses on the

official’s actual situation, the analysis ‘must be undertaken in light of the specific

context of the case, not as a broad general proposition . . . .’” Montanez v. Thompson,

603 F.3d 243, 251 (3d Cir. 2010) (quoting Saucier, 533 U.S. at 201). In other

words, “context matters,” Sauers v. Borough of Nesquehoning, 905 F.3d 711, 719

(3d Cir. 2018), and “the clearly established law must be ‘particularized’ to the facts

                                           22
of the case,” White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). “Otherwise, ‘[p]laintiffs would be able to

convert the rule of qualified immunity . . . into a rule of virtually unqualified liability

simply by alleging violation of extremely abstract rights.” Id. (quoting Anderson,

438 U.S. at 639)).

      ‘“Clearly established’ means that, at the time of the officer’s conduct, the law

was ‘sufficiently clear’ that every ‘reasonable official would understand that what he

is doing’ is unlawful.” District of Columbia. v. Wesby, 138 S. Ct. 577, 589 (2018)

(quoting al–Kidd, 563 U.S. at 741). “In other words, ‘existing precedent must have

placed the statutory or constitutional question beyond debate.’” Reichle v. Howards,

566 U.S. 658, 664 (2012) (quoting al-Kidd, 563 U.S. at 741). “This exacting

standard ‘gives government officials breathing room to make reasonable but

mistaken judgments’ by ‘protect[ing] all but the plainly incompetent or those who

knowingly violate the law.’” Sheehan, 135 S. Ct. at 1774 (quoting al-Kidd, 563 U.S.

at 743).

      “To be clearly established, a legal principle must have a sufficiently clear

foundation in then-existing precedent.” Wesby, 138 S. Ct. at 589. “In this inquiry,

‘[w]e look first to applicable Supreme Court precedent.’” Kane v. Barger, 902 F.3d

185, 194 (3d Cir. 2018) (quoting L.R. v. Sch. Dist. of Philadelphia, 836 F.3d 235,

                                            23
247–48 (3d Cir. 2016)). If there is no Supreme Court precedent, ‘“it may be

possible that a robust consensus of cases of persuasive authority in the Courts of

Appeals could clearly establish a right for purposes of qualified immunity.’” Id. at

194 (quoting L.R., 836 F.3d at 248). But “[i]t is not enough that the rule is

suggested by then-existing precedent.” Wesby, 138 S.Ct. at 590. Rather, “[t]he

precedent must be clear enough that every reasonable official would interpret it to

establish the particular rule the plaintiff seeks to apply.” Id. “It is only when both

the theory of liability and its application to the established facts are sufficiently plain

that the legal question of liability is beyond legitimate debate and a plaintiff can

defeat a qualified immunity defense.” Sauers, 905 F.3d at 719.

      Here, the defendants contend that because the trial court’s December 5, 2013

Order provided that Mathias remained subject to probation supervision for another

1,159 days, they acted reasonably in continuing to supervise him. The parties do

not point to, and the Court is not aware of, any cases from which it could be

concluded that it was clearly established that the defendants violated Mathias’s

Fourth or Fourteenth Amendment rights by continuing to supervise him after five

years given the December 5, 2013 Order. Further, in addition to the Order of

December 5, 2013, the extension of Mathias’s supervision stemmed from the

Department’s policy of suspending supervision when an appeal is pending.

                                            24
Although a policy of a defendant’s employer cannot “make reasonable a belief that

was contrary to a decided body of case law,” whether the defendant acted pursuant

to an established policy of his or her employer is a relevant consideration in deciding

whether the defendant is entitled to qualified immunity. Wilson v. Layne, 526 U.S.

603, 617 (1999) (concluding that it “was not unreasonable for law enforcement

officers to look and rely on their formal ride-along policies”). And here, the

Department’s policy was adopted based on an unwritten directive of then-Chief

Judge Chronister of the Court of Common Pleas. Thus, given the unique

circumstances facing the defendants in this case, we conclude that the defendants are

entitled to qualified immunity from Mathias’s Fourth and Fourteenth Amendment

claims based on their continued supervision of him.

      We next turn to Mathias’s Fourth and Fourteenth Amendment claims based

on the defendants moving to revoke his probation. It is true, as Mathias asserts, that

by moving to revoke his probation when he still had an appeal pending, the

defendants applied the Department’s policy inconsistently. But Mathias contends

that the Department’s policy was inconsistent with Pennsylvania law. If that is so,

there is no basis to conclude that the defendants violated his rights merely by failing

to follow that policy at the time they moved to revoke his probation. Moreover,

considering the Order of December 5, 2013, which provided that Mathias still had

                                          25
1,159 days of supervision left on his sentence, a reasonable probation officer in the

defendants’ position could have reasonably believed that moving to revoke

Mathias’s probation was not in violation of his Constitutional rights. And the

parties do not point to, and the Court is not aware of, any cases from which it could

be concluded that the it was clearly established that the defendants violated

Mathias’s Fourth or Fourteenth Amendment rights by moving to revoke his

probation when they did given the December 5, 2013 Order and given that Mathias

admits that he did not complete the sex-offender-treatment program, which was the

basis on which the defendants moved to revoke his probation. Thus, the defendants

are entitled to qualified immunity from Mathias’s Fourth and Fourteenth

Amendment claims based on their moving to revoke his probation.

      Finally, we turn to Mathias’s claims that the defendants violated his Fourth

and Fourteenth Amendment rights by arresting and detaining him. In addition to

the arrest and detention occurring after the December 5, 2013 Order, Mathias’s

arrest and detention occurred after the court had revoked Mathias’s probation and

sentenced him to imprisonment. The parties do not point to, and the Court is not

aware of, any cases from which it could be concluded that it was clearly established

that the defendants violated Mathias’s Fourth or Fourteenth Amendment rights by

arresting and detaining him given after the court order revoking his probation and

                                         26
sentencing him. Thus, the defendants are entitled to qualified immunity from

Mathias’s Fourth and Fourteenth Amendment claims based on his arrest and

detention.

      In an attempt to counter the defendants’ qualified-immunity defense, Mathias

cites Anderson v. Creighton, 483 U.S. 635 (1987), which dealt with the warrantless

search of a home, and Lancie v. Giles, 572 A.2d 827 (Pa. Commw. Ct. 1990), which

dealt with the execution of a search warrant at a home. See Doc. 56 at 7–10. But

both of those cases arose the context of the entry and search of a home, which is far

afield of the circumstances in Mathias’s case. And even Mathias appears to

recognize that. See Doc. 56 at 10 (“In this case, we are not dealing with the

ambiguities of a search warrant and ownership of property; rather, we are dealing

with the enforcement of a term of probation as set forth by an Order of the York

County Court of Common Pleas.”).

      Both the defendants and Mathias also point to Spiker v. Whittaker, 553 F.

App’x 275 (3d Cir. 2014). In that case, the Allegheny County Board of Probation

and Parole failed to inform Spiker he was required to register with the state police as

a sex offender and failed, as required by Pennsylvania statute, to forward Spiker’s

information to the state police. Id. at 277. Shortly thereafter an assistant district

attorney instructed a detective to investigate whether Spiker had registered as a sex

                                          27
offender, and after doing so, the detective obtained a warrant and arrested Spiker for

failing to register as a sex offender. Id. Spiker was then released on bond, and he

registered as a sex offender. Id. The next day, however, he “was arrested again, this

time for violation his probation, as his arrest the previous day was a violation of the

terms of his release.” Id. Spiker claimed that Whittaker, a probation supervisor,

sought the bench warrant, initiated his arrest, and issued a detainer, which resulted in

him remaining in custody for 320 days until he was acquitted of the charge of failing

to comply with the sex-offender-registration requirement. Id. Spiker filed suit

claiming he was falsely arrested, falsely imprisoned, and maliciously prosecuted in

violation of the Fourth and Fourteenth Amendments. Id. The court observed that

the defendants believed there was probable cause for Spiker’s arrest because he was

not registered at the time the warrant for his arrest was obtained. Id. at 278. The

court held that the district court correctly concluded that the defendants were entitled

to qualified immunity given the “the interplay” between a sexual offender’s duty to

register and the probation officer’s duty to inform the state police was not clearly

established. Id. at 280.

      The circumstances in Spiker are not even remotely analogous to the

circumstances in this case, and the Third Circuit held that the defendants there were

entitled to qualified immunity. Thus, Spiker does not clearly establish that the

                                          28
defendants violated Mathias’s rights given the completely different circumstances

that they faced. Moreover, Spiker was not decided until April 2, 2014, after the

defendants here moved to revoke Mathias’s probation. Thus, even if Spiker could

somehow be seen as relevant to the claims in this case, it was not decided until after

the salient action in this place had already taken place. Thus, it could not have

provided the defendants with notice that their actions violated Mathias’s rights.

Also, as a single, unpublished decision, Spiker is not the “robust consensus of cases

of persuasive authority in the Courts of Appeals [that] could clearly establish a right

for purposes of qualified immunity.’” Kane, 902 F.3d at 248 (quoting L.R., 836 F.3d

at 248).

      In sum, we conclude that the defendants are entitled to qualified immunity as

to Counts I, II, III, and IX of Mathias’s amended complaint. Given that conclusion,

we do not address the defendants’ other arguments for why the court should grant

their motion for summary judgment as to Counts I, II, III, and IX and deny Mathias’s

motion as to those counts. And given the conclusion that the defendants are entitled

to summary judgment based on qualified immunity as to Counts I, II, III, and IX of

the amended complaint, the remaining claims that will go forward are the claims in

Counts IV through VIII of the amended complaint, which are Mathias’s racial-

discrimination claims and his state-law claims.

                                          29
VI. Summary.

      For the foregoing reasons, we will deny Mathias’s motion for partial summary

judgment (doc. 55), and we will grant the defendants’ motion for summary judgment

(doc. 58) as to Counts I, II, III, & IX of the amended complaint. An appropriate

order follows.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




                                        30
